                          LEE LITIGATION GROUP, PLLC
                                 148 W. 24TH STREET, EIGHTH FLOOR
                                       NEW YORK, NY 10011
                                         TEL: 212-465-1180
                                         FAX: 212-465-1181
                                     INFO@LEELITIGATION.COM

                                                                                               4/2/2020
WRITER’S DIRECT:       212-465-1188
                       cklee@leelitigation.com
                                                                                        April 2, 2020
VIA ECF
The Honorable Stewart D. Aaron, U.S.M.J.
United States District Court                              Application GRANTED. SO ORDERED.
Southern District of New York                             Dated: April 2, 2020
500 Pearl Street
New York, NY 10007

                 Re:   Minyety v. Kids Town, Inc. et al
                       Case No. 1:19-cv-5273-SDA

Dear Judge Aaron:

       We are counsel to Plaintiff in the above-referenced matter. We write, jointly with counsel
to Defendants, to respectfully request extending the time to file the fairness by two (2) weeks. The
reason for this request is to allow the parties time to execute the finalized settlement agreement.

         This is the parties’ first request for the relief requested herein. Currently, the deadline to
file the fairness is April 3, 2020.

       We thank Your Honor for considering this matter.


Respectfully submitted,

/s/ C.K. Lee
C.K. Lee, Esq.

cc:    all parties via ECF
